     Case 3:20-cv-03097-B Document 51 Filed 11/23/20                       Page 1 of 7 PageID 2228



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    DEIRDRE LEANE AND IPNAV, LLC ,                     §
                                                       §
          Plaintiffs,                                  §       Civil Action No. 3:20-cv-03097-B
    v.                                                 §
                                                       §
    UNIFIEDONLINE, INC and                             §
    CHANBOND, LLC,                                     §
                                                       §
          Defendants.

                          PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR
                            MOTION TO AMEND DOCKET NO. 47

         Plaintiffs Deirdre Leane (“Leane”) and IPNAV, LLC respectfully submit this Brief in

Support of their Motion to Amend Docket No. 47, pursuant to Rules 52(b), 60(b)(6), and Local

Rule 7, to vacate that portion of the Court’s decision and order denying their application for a

preliminary injunction (the “Decision”) that addressed the Court’s findings regarding the proper

construction of the Interest Sale Agreement (“ISA”) between Leane and Defendants ChanBond

LLC (“ChanBond”) and UnifiedOnline, Inc. (“Unified”).1

                                                  I.
                                            INTRODUCTION

         As the Court is aware, the ISA contains an arbitration provision that requires all disputes

regarding the ISA to be resolved in arbitration, and thus committed the interpretation of the ISA

to the authority of the arbitrators, not any court. Plaintiffs commenced arbitration in which they

asked the arbitration panel to do just that and invoked the Court’s jurisdiction solely for purposes

of obtaining injunctive relief to maintain the status quo pending arbitration. While that application



1
 Filed concurrently herewith is Plaintiffs’ Appendix in Support of their Motion to Amend Docket No. 47
(“APP.__”).



PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                                      PAGE 1
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                  Page 2 of 7 PageID 2229



for injunctive relief asked the Court to evaluate Plaintiffs’ likelihood of success on the merits, it

did so only in the context of seeking injunctive relief; the Court’s role, if the other elements for

injunctive relief were satisfied, was to assess how the arbitrators might eventually interpret the

ISA.

       Respectfully, the Court’s Decision exceeded that limited role. Having determined that

Plaintiffs had not established irreparable harm, and therefore could not receive injunctive relief

even if successful on the merits, the Court’s interpretation of the ISA was not necessary to its

ultimate decision, and therefore amounted to a mere advisory opinion regarding its interpretation

of the ISA. That is particularly true where the Court’s interpretation of the ISA in the Decision

relied on a grammatical theory – the “series qualifier canon” – that Defendants raised for the first

time in their surreply and which the Court specifically prevented Plaintiffs from addressing at the

hearing and in oral argument. Plaintiffs do not intend to seek appellate review of the Court’s

determination as to irreparable harm, in light of the closeness of the question and timing issues

such an application would present. Given that, and that the ultimate interpretation shall be decided

in arbitration, the Court should vacate that portion of its Decision that addressed interpretation of

the ISA.

                                    II.
                     FACTUAL AND PROCEDURAL BACKGROUND

       Given the Court’s familiarity with the record, Plaintiffs respectfully incorporate by

reference the Court’s recitation of the factual background in the Decision. At the hearing

referenced therein, Plaintiffs attempted to address Defendants’ argument that the “series qualifier

canon” required interpreting the ISA as allowing ChanBond to license the Patents absent Leane’s

consent. Declaration of Akiva M. Cohen, ¶ 3 (APP 03). The Court specifically refused to take

argument on that issue, directing counsel that it was not concerned with the canons of construction



PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                          PAGE 2
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                    Page 3 of 7 PageID 2230



and would not hear argument addressing them, given that the ISA did not, in the anti-assignment

provision, expressly mention the words “settlement” or “license.” Id.

       On November 12, 2020, the Court issued the Decision. In the Decision, the Court found

that Plaintiffs had not established irreparable harm, Decision at 10-13, and that injunctive relief

would not be available for that reason alone. See Dkt-No. 47; Decision at 12-13 (quoting White v.

Carlucci, 862 F.2d 1209, 1212 (5th Cir. 1989) for the proposition that “no injunction may issue”

where a plaintiff fails to establish irreparable harm “by independent proof”). Nevertheless, the

Court also provided its “interpretation of the anti-assignment provision,” Decision at 10, relying

on the series qualifier canon, id. at 7, and making factual findings about “the parties’ apparent

intent upon entering the ISA,” id., and what Leane “knew or should have known” and “was aware

of” at the time she entered the ISA. Id. at 9. On that basis, the Court found that Leane had not

established a likelihood of success on the merits. Id. at 6-7.

       Respectfully, because the Court’s finding as to irreparable harm rendered the Court’s

opinion regarding the interpretation of the contract unnecessary to its ruling and therefore a mere

advisory opinion regarding an issue that the parties contractually committed to the province of the

arbitrators, the Court exceeded its jurisdiction in offering that opinion. As such, the Court should

grant the instant motion and vacate that portion of its Decision which addressed the interpretation

of the ISA.

                                       III.
                              ARGUMENT AND AUTHORITIES

       It is well-settled that where parties to a contract agree that disputes regarding the contract

will be addressed in arbitration, the correct interpretation of a disputed contractual provision is for

the arbitrators to determine, not the courts. Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 453

(2003) (vacating State Supreme Court ruling interpreting contract, and arbitral decision relying on



PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                            PAGE 3
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                     Page 4 of 7 PageID 2231



such interpretation, because “this matter of contract interpretation should be for the arbitrator, not

the courts, to decide”); United Steelworkers of Am. v. Enter. Wheel & Car Corp., 363 U.S. 593,

599, 80 S. Ct. 1358, 1362, 4 L. Ed. 2d 1424 (1960) (“interpretation of the collective bargaining

agreement is a question for the arbitrator. It is the arbitrator’s construction which was bargained

for; and so far as the arbitrator's decision concerns construction of the contract, the courts have no

business overruling him because their interpretation of the contract is different”); City of Meridian,

Miss. v. Algernon Blair, Inc., 721 F.2d 525, 528–29 (5th Cir. 1983) (courts have no authority to

review substance of arbitrable claims).

        The ability of courts to consider the likelihood of success on the merits of a motion for an

injunction in aid of arbitration has occasioned comment and confusion among the courts. See RGI,

Inc. v. Tucker & Assocs., Inc., 858 F.2d 227, 229–30 (5th Cir. 1988) (noting circuit split on issue

of whether injunctive relief is available at all). While a minority of courts have held that they may

not grant injunctive relief because assessing likelihood of success would invade the province of

the arbitrators, see, e.g., Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hovey, 726 F.2d 1286,

1292 (8th Cir. 1984) (“judicial inquiry requisite to determine the propriety of injunctive relief

necessarily would inject the court into the merits of issues more appropriately left to the

arbitrator”), the majority view is that the Court could have granted injunctive relief in aid of

arbitration and therefore could assess likelihood of success on the merits where that assessment

was required to determine whether Plaintiffs were entitled to injunctive relief. RGI, 858 F.2d at

229 (noting that the majority of circuits allow injunctions in aid of arbitration).

        However, where, as here, the assessment of the merits was not necessary to denial of

injunctive relief, the Court had no basis to address and opine on the proper interpretation of the

contract at all, as that was a subject the parties committed to the jurisdiction of the arbitrators. See,




PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                             PAGE 4
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                   Page 5 of 7 PageID 2232



e.g., United Steelworkers of Am., 363 U.S. at 568 (explaining that courts “have no business

weighing the merits of [an arbitrable claim] considering whether there is equity in a particular

claim, or determining whether there is particular language in the written instrument which will

support the claim”); State Farm Fire & Cas. Co. v. Hutchins, 927 F.2d 605 (6th Cir. 1991) (where

interpretation of contract at issue was matter for the state courts, the Federal District Court should

not have addressed it and “declaratory judgment entered below is merely an advisory opinion”);

Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1560 (11th Cir. 1988) (once court had determined

to grant judgment n.o.v., ruling with respect to damages was inappropriate advisory opinion);

Backjoy Orthotics, LLC v. Forvic Int’l Inc., No. 614CV249ORL41TBS, 2015 WL 12915119, at

*4 (M.D. Fla. July 28, 2015) (where plaintiff was awarded injunctive relief on trade secret claims,

and additional claims raised in plaintiff’s motion would not impact the scope of that relief, Court

could not address likelihood of success of the merits on those claims: “In a very real sense, judicial

commentary on these claims, without altering the ultimate relief, would effectively be advisory”).

See also Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 649 (3d Cir. 1990) (in declaratory

judgment context, unnecessarily “[c]onstruing a contract and making law without finding the

necessary facts constitutes advisory opinion writing, and that is constitutionally forbidden”);

Victory v. Barber, No. 1:05CV1578LJODLBP, 2009 WL 465892, at *1 (E.D. Cal. Feb. 24, 2009)

(“Plaintiff is seeking … an advisory opinion as to his likelihood of success on a FOIA complaint

... Plaintiff is advised that the court may not issue an advisory opinion”); Frank Calandra, Inc. v.

4i Consulting, Inc., No. CV 16-159, 2016 WL 2895133, at *5 (W.D. Pa. May 18, 2016) (declining

to issue declaratory judgment interpreting contract where “any judgment entered by this Court

does not necessarily bind a Canadian Court to the same result, making this Court's opinion on the

matter essentially advisory, something that this Court is generally expected to avoid”).




PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                           PAGE 5
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                   Page 6 of 7 PageID 2233



       Here, the Court ruled that Plaintiffs had not established irreparable harm, a ruling that in

and of itself required denial of injunctive relief. Decision at 12-13. Having made that

determination, the Court “ha[d] no business weighing the merits,” United Steelworkers of America,

363 U.S. at 568, because it had already rendered its view of the proper interpretation of the contract

irrelevant to the outcome of the motion, and therefore entirely advisory. Backjoy Orthotics, 2015

WL 12915119 at *4. Under the limited circumstances where the ultimate determination of contract

interpretation is left to a panel of arbitrators, and the Court’s interpretation became advisory once

it found a lack of irreparable harm, the Court should not have interpreted the contract in the

Decision. That is particularly true given the Court’s reliance on an argument raised by Defendants

for the first time on surreply, and as to which the Court precluded Plaintiffs from responding. As

such, the Court should amend its decision, pursuant to Rules 52 and 60 of the Federal Rules of

Civil Procedure, to delete its findings with respect to the interpretation of the ISA. See Fontenot v.

Mesa Petroleum Co., 791 F.2d 1207, 1219 (5th Cir. 1986) (amendment under Rule 52 is

appropriate to “correct manifest errors of law” as well as fact).

                                              IV.
                                          CONCLUSION

       Given that likelihood of success on the merits is an element of injunctive relief, the Court’s

decision to address it in the Decision was reasonable. But, in these unique circumstances – a motion

for a preliminary injunction, in connection with a contract that provided for arbitration, and as to

which the Court found that injunctive relief was separately unavailable for lack of irreparable harm

– it was actually unnecessary, and therefore improper, for the Court to opine as to the proper

interpretation of the contract. As such, the Court should grant Plaintiffs’ motion, under Rules 52

and 60(b), and vacate that portion of the Decision as addressed the interpretation of the relevant

contractual provisions.



PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                           PAGE 6
  Case 3:20-cv-03097-B Document 51 Filed 11/23/20                Page 7 of 7 PageID 2234




                                           Respectfully submitted,

                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine
                                           Texas State Bar No. 24027443
                                           sean.lemoine@wickphillips.com

                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney Avenue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEY FOR PLAINTIFFS



                           CERTIFICATE OF CONFERENCE

        On November 18, 2020, a conference was held between Akiva M. Cohen (counsel for the
Plaintiffs) and Linda Stahl (counsel for the Defendants). Defendants are opposed to the relief
sought in this motion.

                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine


                              CERTIFICATE OF SERVICE

      I hereby certify that on November 23, 2020, a true and correct copy of the foregoing
documents was served through the Court’s CM/ECF System on all counsel of record.


                                           /s/ J. Sean Lemoine
                                           J. Sean Lemoine




PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO AMEND DOCKET NO. 47                   PAGE 7
